 

ca oa

SDC Colorado Pagelofl |

19 U

-1 Filed 03/08/
+
Wi
ri
i
id
|
t
iy}
i}
i 2
t

Document 33

Lase- Herod MWHIIN) ANIC
GOL WOO AIBC wb! - 1b

-KMT |

 

 

 

   

 

0

= ASNAHRLMAD ILM "y GeV seas

7 31d > QU) :

é rynod PRASIT Saws (2, ny) OPK SONI 2
a WAND SHL dd Wide O00?) XOE] Od JoquinN xog
Bran Scary, BOT- OMI Fa
ee NE ert bed STOR BRE BO BIT] AUN ENE

 

Pee ate ay a SY y yest a : -
ese ~~ 7 se tt ao ZU t PRA, owen
age ing

~ So ge OS OO SAR SC SU0I}IIIIOD JO JudUIILdIGg OpERsO[OD
